 1
 2
 3
 4
                                     UNITED STATES DISTRICT COURT
 5
             NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO COURTHOUSE
 6
 7   Gregory Snider and Bryn Snider,                     Case No.: 3:18-cv-06353-RS
                                                         Assigned to Hon. Judge Richard Seeborg
 8            Plaintiffs,
                                                         [PROPOSED] ORDER ON STIPULATION TO
 9           v.                                          SPECIALLY SET HEARING ON
10                                                       PRELIMINARY INJUNCTION AND
     WELLS FARGO BANK, N.A.; BSI                         BRIEFING SCHEDULE
11   FINANCIAL SERVICES; WILMINGTON                      AS MODIFIED BY THE COURT
     SAVINGS FUND SOCIETY, FSB D/B/A                     Complaint Filed: August 27, 2018
12   CHRISTIANA TRUST AS TRUSTEE FOR
13   BROUGHAM FUND I TRUST, and DOES 1
     through 50, inclusive;
14
               Defendants.
15
16
17
18
             Based upon the foregoing Stipulation of the parties, and for good cause appearing, the following
19
     shall be the ORDER of this Court:
20
             1.      A hearing on the issue of a preliminary injunction against the subject foreclosure sale
21
     shall be specially set for January 31, 2019 at 1:30 p.m., in Courtroom 3 - 17th Floor, of the above Court;
22
             2.      Plaintiffs shall file and serve their Motion for Preliminary Injunction by January 11,
23   2019;
24           3.      Any Opposition to the preliminary injunction shall be filed by January 22, 2019;
25           4.      Any Reply to Defendants’ Opposition shall be filed by January 28, 2019;
26           5.      Counsel may appear at the hearing by telephone;
27
28

                                              4
     ___________________________________________________________________________________
       STIPULATION TO SPECIALLY SET HEARING ON PRELIMINARY INJUNCTION AND
                                    BRIEFING SCHEDULE
             6.      If the Court has not entered its order on Plaintiffs’ Motion for Preliminary Injunction by
 1
     5:00 p.m. on February 4, 2019, then the foreclosure sale will be postponed to a date at least seven days
 2
     after the order is entered.
 3
 4
     IT IS SO ORDERED.
 5
 6
     DATED: _____________________
             1/10/19
 7
 8
                                                   Honorable Richard Seeborg
 9                                                 United States District Court Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              5
     ___________________________________________________________________________________
       STIPULATION TO SPECIALLY SET HEARING ON PRELIMINARY INJUNCTION AND
                                    BRIEFING SCHEDULE
